         Case: 3:20-cv-00357-jdp Document #: 4 Filed: 03/19/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RAYMOND JACKSON,
                               Petitioner,
                                                                     OPINION and ORDER
         v.
                                                                          20-cv-357-jdp
 UNITED STATES OF AMERICA,
                                                                           18-cr-97-jdp
                               Respondent.


       Pro se petitioner Raymond Jackson pleaded guilty to one count of being a felon in

possession of a firearm and is serving a 30-month sentence. He now seeks post-conviction relief

from his sentence under 28 U.S.C. § 2255. Jackson contends that the federal felon-in-

possession statute, 18 U.S.C. § 922(g), is unconstitutional because Congress did not have the

authority to enact it and that his conviction should be vacated under Rehaif v. United States,

139 S. Ct. 2191 (2019). Dkt. 1. Jackson argues that, under Rehaif, he cannot be convicted of

being a felon in possession of a firearm because he did not know that it was illegal for him to

possess a firearm.

       Jackson’s constitutional arguments are procedurally defaulted because there was no

reason he could not raise them on direct appeal. And those arguments would fail on the merits,

even if they had been timely raised. Jackson’s Rehaif argument fails because Rehaif does not

require a defendant to know specifically that it is illegal for him to possess a firearm; it requires

only knowledge that he had previously been convicted of a crime punishable by incarceration

of more than a year. Jackson clearly knew that, because at the time of his plea, he had already

been sentenced to a three-and-one-half year prison term for unlawful use of a weapon. I will

deny Jackson’s petition to vacate his sentence.
         Case: 3:20-cv-00357-jdp Document #: 4 Filed: 03/19/21 Page 2 of 7




                              PROCEDURAL BACKGROUND

       I draw the procedural background from Jackson’s motion, Dkt. 1, No. 20-cv-357-jdp,

and the docket of his criminal proceeding, United States v. Jackson, No. 18-cr-97-jdp (W.D. Wis.

July 11, 2018).1 On December 17, 2018, Jackson entered an unconditional guilty plea to one

count of felon in possession of a firearm under § 922(g)(1). Dkt. 14 and Dkt. 15. The court

sentenced Jackson to 30 months in prison. Dkt. 32. Jackson did not appeal.

       On June 21, 2019, the Supreme Court decided Rehaif, holding that to be convicted

under § 922(g)(1), a defendant must not only knowingly possess a firearm, he must also know,

at the time of possession, that he had previously been convicted of an offense punishable by

incarceration of more than a year. On April 16, 2020, Jackson filed this petition under 28

U.S.C. § 2255 seeking to vacate his sentence.



                                          ANALYSIS

       Section 2255 allows a prisoner in federal custody to move for relief on “the ground that

the sentence was imposed in violation of the Constitution or laws of the United States.” 28

U.S.C. § 2255(a). But § 2255 relief is “available only in extraordinary situations, such as an

error of constitutional or jurisdictional magnitude or where a fundamental defect has occurred

which results in a complete miscarriage of justice.” Blake v. United States, 723 F.3d 870, 878–79

(7th Cir. 2013).




1
  Unless otherwise specified, all subsequent citations are to the docket in Jackson’s criminal
case, No. 18-cr-97-jdp.


                                                2
         Case: 3:20-cv-00357-jdp Document #: 4 Filed: 03/19/21 Page 3 of 7




A. Constitutional claims

       Jackson makes three related constitutional arguments relating to Congress’s authority

to enact § 922(g)(1). These claims are procedurally defaulted because there is no reason they

could not have been raised on a direct appeal. Cross v. United States, 892 F.3d 288, 294 (7th

Cir. 2018). But even if Jackson could overcome the default, Jackson’s arguments about the

constitutionality of § 922(g)(1) were considered and rejected long ago.

       First, Jackson argues that Congress’s power to regulate criminal conduct is limited to

the crimes enumerated in Article I, Section 8 of the Constitution and therefore Congress did

not have the constitutional authority to enact federal firearms laws such as § 922(g)(1). Jackson

is correct that every law enacted by Congress must be based on one or more of its powers

enumerated in the Constitution. United States v. Comstock, 560 U.S. 126, 133–34 (2010) (citing

United States v. Morrison, 529 U.S. 598, 607 (2000); McCulloch v. Maryland, 4 Wheat. 316, 408

(1819)). But this does not mean that Congress cannot enact any criminal laws other than those

expressly cited in the Constitution itself. Congress has the authority to enact criminal laws that

are “necessary and proper” to effectuate its enumerated Article I powers. Comstock, 560 U.S. at

129; U.S. Const. Art. I, § 8, cl. 18. Accordingly, “the Constitution, which nowhere speaks

explicitly about the creation of federal crimes beyond those [enumerated in Art. I, § 8]

nonetheless grants Congress broad authority to create such crimes.” Id. at 135–36. Jackson’s

argument that Congress lacks constitutional authority to enact § 922(g)(1) is foreclosed by

Comstock.

       Second, Jackson argues that § 922(g)(1) is unconstitutional because the Commerce

Clause of the Constitution does not permit federal criminal enforcement of the possession of

firearms by felons. Congress’s authority under the Commerce Clause includes the power to


                                                3
         Case: 3:20-cv-00357-jdp Document #: 4 Filed: 03/19/21 Page 4 of 7




regulate activities that are substantially related to interstate commerce. United States v. Lopez,

514 U.S. 549, 558–59 (1995). The Seventh Circuit Court of Appeals has held that § 922(g)(1)

is a valid exercise of Congress’s Commerce Clause power. United States v. Bradford, 78 F.3d

1216, 1222–23 (7th Cir. 1996). Section 922(g)(1) makes it unlawful for a felon to “possess in

or affecting commerce, any firearm or ammunition.” (emphasis added). Section 922(g)(1)

explicitly requires a connection to interstate commerce. United States v. Bell, 70 F.3d 495, 498

(7th Cir. 1995). Jackson’s contention that § 922(g)(1) is an unconstitutional exercise of

Congress’s Commerce Clause power fails.

       Third, Jackson argues that this court lacked jurisdiction to hear his criminal case because

his crime was not committed on federal land. However, the Seventh Circuit Court of Appeals

has squarely rejected this argument, holding that federal district courts have jurisdiction to

hear cases related to activity that occurs on land that is not federal land. Stuart v. Rech, 603

F.3d 406, 412 (7th Cir. 2010). District courts have jurisdiction over “all offenses against the

laws of the United States.” 18 U.S.C. § 3231. This argument fails.

B. Rehaif claim

       Jackson also contends that his sentence should be vacated in light of Rehaif. In Rehaif,

the Supreme Court held that to convict under § 922(g)(1), the government must show not

only knowing possession of a firearm, but also that the defendant knew he had the relevant

status at the time of his offense. Rehaif, 139 S. Ct. at 2194. Post-Rehaif, the Seventh Circuit

Court of Appeals has affirmed that the government does not need to show that the defendant

knew specifically that he was prohibited him from possessing a firearm. United States v. Cook,

970 F.3d 866, 880 (7th Cir. 2020) (citing United States v. Maez, 960 F.3d 949, 954–55 (7th

Cir. 2020). To sustain a charge under § 922(g)(1), the government must show (in addition to


                                                4
           Case: 3:20-cv-00357-jdp Document #: 4 Filed: 03/19/21 Page 5 of 7




knowing possession of a firearm) that the defendant “knew he had been convicted in any court

of[] a crime punishable by imprisonment for a term exceeding one year.” United States v.

Williams, 946 F.3d 968, 970 (7th Cir. 2020).

          At Jackson’s plea hearing, Jackson admitted knowing possession of the firearm, and that

the government could prove that he had been convicted of at least one felony. Dkt. 39. But,

consistent with its pre-Rehaif practice, the court did not confirm that, at the time of possession,

Jackson knew that he had been convicted of a crime punishable by incarceration of more than

a year.

          In his § 2255 petition, Jackson says the government “had not demonstrated that he had

actual knowledge of having ‘knowingly’ violated federal law.” Dkt. 37, at 33. But he does not

explain how he lacked that knowledge, despite his multiple felony convictions. In his

sentencing memorandum, Jackson explained that while he was living in Texas, he understood

that Texas law provides “that a person with a prior felony conviction can lawfully possess a

firearm if five years have passed from release of imprisonment or termination of supervision.”

Dkt. 29. Jackson contended that his assumptions about Texas law led him to believe that he

could lawfully possess a firearm as a felon in Wisconsin. See id. But, as explained above, Rehaif

does not require the government to prove that the defendant knew that his firearm possession

was illegal. Jackson’s argument is based on a faulty reading of Rehaif.

          Still, the question remains whether, at the time he possessed the firearm, Jackson had

the knowledge required by Rehaif—knowledge that he had previously been convicted of a crime

punishable by a term of incarceration of at least a year. The record shows that Jackson had that

knowledge. Jackson had a criminal record containing multiple felony convictions, including a

1996 conviction for “unlawful use of weapon by a felon,” which resulted in a three-and-one-


                                                 5
         Case: 3:20-cv-00357-jdp Document #: 4 Filed: 03/19/21 Page 6 of 7




half-year prison sentence. Dkt. 25, ¶ 48. He was paroled after serving about 21 months. Given

this conviction, the sentence he received, and the time he actually served, Jackson knew that

he had previously been convicted of a crime punishable by incarceration of more than one year

when he possessed the firearm charged in this case. Jackson does not argue, and could not

possibly show, that had the court applied Rehaif at his plea hearing, he would have refused to

plead and would have gone to trial. Rehaif provides Jackson no ground for relief.

C. Certificate of appealability

       Under Rule 11 of the Rules Governing Section 2255 Proceedings, the court must issue

or deny a certificate of appealability when entering a final order. To obtain a certificate of

appealability, the applicant must make a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004). This means that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal

quotations and citations omitted). Although the rule allows a court to ask the parties to submit

arguments on whether a certificate should issue, it is not necessary to do so in this case. For

the reasons already stated, I conclude that Jackson’s motion under 28 U.S.C. § 2255 is without

merit. Because reasonable jurists would not debate whether a different result was required, no

certificate of appealability will issue.



                                           ORDER

       IT IS ORDERED that:

       1. Petitioner Raymond Jackson’s motion under 28 U.S.C. § 2255, Dkt. 1,
          No. 20-cv-357-jdp, is DENIED.

                                               6
 Case: 3:20-cv-00357-jdp Document #: 4 Filed: 03/19/21 Page 7 of 7




2. Jackson is DENIED a certificate of appealability. He may seek a certificate from the
   court of appeals under Fed. R. App. P. 22.

3. The clerk of court is directed to enter judgment in favor of respondent and close the
   case.

Entered March 19, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       7
